FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                   January 9, 2009
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                     Clerk of Court
                                  TENTH CIRCUIT



 GILBERT SANCHEZ, Personal
 Representative of the Estate of MIKE
 SANCHEZ, Deceased,

          Plaintiff-Appellant,
 v.                                                       No. 08-2148
 WELLS FARGO BANK, N.A., and                  (D.C. No. 6:07-CV-01180-BB-RLP)
 CARMEN M. ALCANTAR, ISIDRO                                (D. N.M.)
 R. ALCANTAR,

          Defendants-Appellees.



                             ORDER AND JUDGMENT *


Before BRISCOE, MURPHY, and HARTZ, Circuit Judges.



      Gilbert Sanchez, the personal representative of the estate of Mike Sanchez,

appeals the district court’s order dismissing this action for lack of jurisdiction.

We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
                                         I.

      The original plaintiff in this case, Mike Sanchez, was a World War II

veteran and New Mexico resident. In approximately March of 2006, following

the death of his wife and a hospitalization of his own, Sanchez concluded he

would need familial assistance with his finances. To accomplish this goal,

Sanchez and his two adult sons, Joe and Gilbert Sanchez, went to Wells Fargo

Bank (Wells Fargo), where Sanchez maintained accounts, and requested that Joe

and Gilbert be listed as “co-signers” on Sanchez’s accounts. Wells Fargo, in

response, closed Sanchez’s original accounts and created new checking and

savings accounts listing Sanchez as the “Primary Joint Owner” and Sanchez’s

sons as “Secondary Joint Owners.”

      In approximately October of 2006, Carmen and Isidro Alcantar, judgment

creditors of Joe Sanchez, filed in New Mexico state court a garnishment

proceeding naming Joe Sanchez as the judgment debtor and Wells Fargo as the

garnishee. The state district court subsequently issued a writ of garnishment to

Wells Fargo, which in turn placed a hold on the funds contained in the jointly-

owned bank accounts. Sanchez intervened in the action to contest the propriety of

the garnishment, claiming he was the sole owner of the monies contained in the

accounts. In doing so, Sanchez filed a complaint in intervention against Wells

Fargo asserting claims for conversion, breach of fiduciary duty, negligence and

negligence per se. Wells Fargo filed a cross claim for interpleader. On August 7,

                                        -2-
2007, the state district court granted Wells Fargo’s interpleader claim, effectively

discharging it from any liability to any of the parties in the state action, except as

to the allegations pled by Mike Sanchez. Wells Fargo in turn deposited the

monies from the accounts with the state district court.

      On September 6, 2007, Sanchez’s attorney filed a verified petition for writ

of superintending control and request for stay with the Supreme Court of New

Mexico. The petition effectively sought supervision of the state court

proceedings or, alternatively, assignment of a new judge to preside over the state

court proceedings. On October 25, 2007, the Supreme Court of New Mexico

denied Sanchez’s petition. Sanchez moved for reconsideration, but that request

was denied on November 7, 2007.

      On November 27, 2007, while the state garnishment proceeding remained

pending, Sanchez filed the instant action against Wells Fargo and the Alcantars.

In his complaint, Sanchez alleged that the monies contained in the garnished

accounts were derived solely from federal government benefits that were not

subject to garnishment. In turn, Sanchez claimed that Wells Fargo and the

Alcantars acted jointly to wrongfully convert the monies in violation of federal

law and the Constitution, and that Wells Fargo and the Alcantars were liable

pursuant to 42 U.S.C. § 1983 because they conspired with the state district court

to convert the monies. Sanchez’s complaint sought, in pertinent part, an order

enjoining the Alcantars from pursuing their garnishment action and Wells Fargo

                                          -3-
from relinquishing the monies at issue to the state district court. Wells Fargo and

the Alcantars moved to dismiss, arguing, in part, that the district court lacked

subject matter jurisdiction. The district court ultimately granted the motions and

dismissed the action without prejudice. In doing so, the district court sua sponte

concluded that the Younger 1 abstention doctrine required the dismissal of

Sanchez’s complaint.

      Sanchez filed a timely notice of appeal from the district court’s order of

dismissal. During the pendency of this appeal, Sanchez died. Pursuant to the

order of this court, Gilbert Sanchez, as personal representative of Sanchez’s

estate, has since been substituted as the appellant.

      According to documentation submitted by Wells Fargo in its motion to take

judicial notice, the state garnishment proceeding has now been concluded in state

district court. In particular, the state district court granted summary judgment in

favor of Wells Fargo on all of Sanchez’s claims, but denied Wells Fargo’s request

for attorneys’ fees. Although it is not entirely clear from appellant’s opening

brief, he appears to suggest that he has appealed or will appeal the state district

court’s ruling.

                                         II.

      Appellant asserts a number of challenges to the district court’s order of



      1
          Younger v. Harris, 401 U.S. 37 (1971).

                                         -4-
dismissal. For the reasons outlined below, we reject all of those challenges and

affirm the judgment of the district court.



     A. District court’s authority to sua sponte address the Younger doctrine

      Appellant first argues that the district court erred by considering, sua

sponte, the application of the Younger doctrine. More specifically, he argues that

the Younger doctrine must be raised by the defendants or it is waived as a defense

to the action. But these arguments are contrary to both Supreme Court and Tenth

Circuit precedent, both of which have acknowledged the authority of a federal

court to address application of the Younger doctrine sua sponte. See Bellotti v.

Baird, 428 U.S. 132, 143 n. 10 (1976); Morrow v. Winslow, 94 F.3d 1386, 1390-

91 (10th Cir. 1996). Further, this court has rejected the notion that defendants

must raise the Younger doctrine in order to preserve its applicability. See

Morrow, 94 F.3d at 1391 n.3.

              B. District court’s application of the Younger doctrine

      Appellant next contends that the district court erred in concluding that the

requisite criteria for application of the Younger doctrine were present in this case.

We review de novo the district court’s decision to abstain. Roe No. 2 v. Ogden,

253 F.3d 1225, 1232 (10th Cir. 2001).

      The Younger doctrine is based “on notions of comity and federalism, which

require that federal courts respect state functions and the independent operation of

                                         -5-
state legal systems.” Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997).

“To assure this end, Younger articulated a narrow exception now applied to state

criminal, . . . civil, . . . or administrative proceedings . . . which commands a

federal court to abstain from exercising jurisdiction when three conditions have

been established.” Taylor v. Jaquez, 126 F.3d 1294, 1297 (10th Cir. 1997).

“First, there must be ongoing state criminal, civil, or administrative proceedings.”

Id. “Second, the state court must offer an adequate forum to hear the federal

plaintiff’s claims from the federal lawsuit.” Id. “Third, the state proceeding must

involve important state interests, matters which traditionally look to state law for

their resolution or implicate separately articulated state policies.” Id.

      Although he concedes there are ongoing state civil proceedings, appellant

argues that those proceedings are not an adequate forum to hear the claims

asserted in this federal lawsuit. In particular, he argues “there is no guarantee

that [he] will win the state court appeal,” and that appeal “may require in excess

of three years.” Aplt. Br. at 27. “In addition,” he argues, “should [he] win the

state appeal, his state case will be remanded to the same judge that ruled

consistently, in contravention of the law and facts in favor of the same

Defendants in this case . . . .” Id. at 27-28. “Finally,” he argues, “Defendants

litigated the entire state case in bad faith.” Id. at 30.

      These arguments all miss the mark. We are aware of no authority holding

that the potential lengthy pendency of a state civil appeal renders the state

                                           -6-
proceedings inadequate for purposes of Younger abstention analysis. As for his

assertions of bias and bad faith, appellant presumably can and will assert those

claims in the state civil appeal and, if successful, appropriate action will

presumably be taken by the state appellate court(s). Finally, and most

importantly, appellant makes no attempt to refute the district court’s conclusions,

with which we agree, that “there appears to be no bar to Plaintiff’s ability to raise

his federal claims in the state court proceeding,” and the “federal causes of action

appear to be nothing more than an attempt to immediately appeal a state court

judgment with which he disagrees.” App., Tab 13 at 4.

      Appellant also argues that the ongoing state proceedings do not involve

important state interests. We again disagree. The § 1983 claims asserted in this

federal action all hinge on the allegation that the state district court judge was

biased against Sanchez and conspired with the defendants to defeat Sanchez’s

interest in the monies at issue. As we see it, the propriety of the state district

court judge’s actions is a matter of obvious state interest and one that is best left,

at least in the first instance, for review by the state appellate courts. See

generally Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 11 (1987) (noting that a state

interest is “important” for purposes of Younger abstention where the “exercise of

the federal judicial power would disregard the comity between the States and the

National Government”). Moreover, the ongoing state proceedings involve claims

that are governed primarily, if not exclusively, by New Mexico state law.

                                           -7-
                                 C. Other arguments

      Appellant asserts three other arguments, none of which we find convincing.

Appellant first argues that it was permissible for the district court to assert

concurrent jurisdiction over Sanchez’s claims because, by the time the district

court dismissed those claims, Wells Fargo had returned the monies to Sanchez

“and there was no necessity of bringing the res within the possession of” the

district court. Aplt. Br. at 31. As outlined above, however, our conclusion that

the district court correctly dismissed Sanchez’s claims based on the Younger

abstention doctrine does not hinge on the whereabouts of the monies at issue.

      Appellant next argues that the district court erred by taking “the [factual]

allegations in Defendants’ motions to dismiss as true in its analysis.” Aplt. Br. at

32. Appellant, however, fails to identify a single material fact that the district

court allegedly misconstrued or explain how the district court’s purported error

impacted its Younger abstention analysis.

      Lastly, appellant argues that the district court abused its discretion when it

failed to rule on defendants’ motions to dismiss “until after one-hundred-sixty-

seven (167) days had passed since motion practice had concluded . . . .” Aplt. Br.

at 33. The only authority appellant cites in support of this argument is a Cost and

Delay Reduction Plan adopted in 1993 by the United States District Court for the

District of New Mexico. As defendants have aptly noted, that Plan simply

recommends that, whenever possible, dispositive motions should be ruled on and

                                          -8-
an order entered within sixty days following oral argument or after the reply or

the deadline for filing such reply. Thus, the fact that the district court in this case

exceeded the recommended time frame does not necessarily mean that it abused

its discretion, or otherwise acted improperly, in doing so.

      Wells Fargo’s motion to take judicial notice of state court orders and

pleadings is GRANTED. The judgment of the district court is AFFIRMED.


                                                 Entered for the Court



                                                 Mary Beck Briscoe
                                                 Circuit Judge




                                           -9-